           Case: 4:20-cv-01678-RLW Doc. #: 3 Filed: 12/01/20 Page: 1 of 1 PageID #: 48

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
    CYNTHIA EARLY

                           ,           )
              Plaintiff (s),           )
                                       )
                                                        4:20-cv-01678
      v.                               )     Case No.
                                       )
HENRY THAYER COMPANY,
         INC.
                                       )
                        ,              )
              Defendant(s).            )

                                 NOTICE OF INTENT TO USE
                                    PROCESS SERVER
                Plaintiff, Cynthia
                       Early,
Comes now                       and notifies the court of the intent to use
         (Plaintiff or Defendant)
            Cooke Process Service

      (name and address of process server)
            150 Connecticut Avenue


            Norwalk, CT 06854-1930


                       Henry Thayer Company, Inc.
To serve:
                                                          in the
      (name of defendants to be served by this process server)

above-styled cause. The process server listed above possesses the

requirements as stated in Rule 4 of the Federal Rules of Civil Procedure.

The undersigned affirms the information provided above is true and correct.
     12/01/2020                                /s/ Steffan T. Keeton, Esq.

      (date)                                 (attorney for Plaintiff)


                                             (attorney for Defendant)
